DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Response to Amendment
All pending claims 1-20 filed September 19, 2022 are examined in this non-final office action in response to the request for continued examination.
Response to Arguments
Applicant’s arguments, see remarks filed September 19, 2022 with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based upon the combination of Saxena-Admissions-Cohen.  Saxena obtains a product catalog containing information identifying each of a plurality of products of the online system, the obtained information including one or more pictures of different products. Although Saxena may construct the product catalog from information collected by the networking system 104 (e.g. based on user-tags, comments, or analysis of posts by users of the network system 104), Saxena does not expressly mention a user of the system offering a product catalog to the system. Admissions on the other hand would have taught Saxena as known in the art that users of a social networking system can serve as publishing users who publish a collection of products to the system. Stated in other words, Admissions would have taught Saxena that another technique for constructing a catalog is to receive from a publishing user a collection of products, wherein a collection of products is defined by Saxena as a product catalog.
Rejections regarding claims 2-5 and 12-15 are withdrawn. 
Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-11 and 16-20 are rejected under 35 USC 103 as being unpatentable over Saxena et al. (US 2018/0302682 “Saxena” IDS filed March 30, 2021 incorporating by reference in its entirety Bourdev et al., US 2015/0036919 “Bourdev”) in view Admissions (Applicant’s instant specification as filed) and Cohen et al., US 2021/0027083 “Cohen.”
In Saxena see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 1: A method comprising: 
obtaining, at an online system, a product catalog containing information identifying each of a plurality of products offered by a user of the online system, the obtained information including one or more pictures of different products; 
Rejection is based in part upon the teachings applied to claim 1 below by Saxena and further upon the combination of Saxena-Admissions.
In Saxena see at least:
[Saxena: 0001] Communication systems allow users to connect and communicate with other users. Indeed, a user of a communication system, such as a social networking system, may create a profile accessible via the communication system that corresponds to a user identity and enables the user to follow other users, view digital content originating from other users, and otherwise engage in a user experience with other users of the communication system. Because of the increasing popularity of online communication and networking, as well as the increasing amount of digital media shared via users of various communication systems, a communication system (e.g., a social networking system) provides an ideal forum for merchants, marketers, and other entities to increase awareness and boost sales for products and services. In addition, communication systems provide an ideal forum for users to receive information and inquire about various products and services.
[Saxena: 0002] Many merchants increase awareness by distributing digital media (e.g., images, videos) to users of conventional communication systems. For example, many merchants provide digital media via sponsored advertisements delivered or otherwise made available to users of the communication system. In addition, many merchants enlist third-party users (e.g., influencers) to provide images and videos to further engage users of the communication system and increase awareness about various products and services. Conventional systems for increasing awareness via distributed digital media, however, has various drawbacks and limitations.
[Saxena: 0003] For example, conventional communication systems often fail to provide an effective way for viewers of digital media to learn more information about products shown within digital media. For instance, where a user views or otherwise receives a photo (or other digital media) in which an article of clothing is shown, a viewer of the photo often fails to immediately recognize the brand or model of the article of clothing. As a result, the viewer often expends considerable effort to learn more about the article of clothing by sending a message to an originator of the digital media or, alternatively, searching for the article of clothing via third-party websites.
[Saxena: 0010] The disclosed systems and methods enable a user to conveniently receive or otherwise obtain information about products shown within digital content. For example, the disclosed systems and methods enable users of a networking system to interact with digital content items having products shown therein to receiving information about various products. In particular, the disclosed systems and methods identify products shown within user-generated digital content items and further enable a viewer of the user-generated digital content items to select the identified products to view additional information about the product.
[Saxena: 0079] In addition to generally detecting the objects within the user-generated digital content item 308, the networking system 104 further associates one or more of the objects with products from a product catalog. As used herein, a “product catalog” refers to a collection of products and associated product information maintained or otherwise accessible to the networking system 104. For example, a product catalog can include various goods and services as well as associated brands, merchants, and purchase information (e.g., price, size, colors, shipping data, availability, etc.) In one or more embodiments, the product catalog includes products from any number of merchants and/or brands. Alternatively, in one or more embodiments, the product catalog includes products from a single merchant and/or associated brand. The networking system 104 can construct the product catalog from information received from various merchants (e.g., merchants requesting that the networking system 104 add products to the product catalog). In addition, or as an alternative, in one or more embodiments, the networking system 104 constructs the product catalog from information collected by the networking system 104 (e.g., based on user-tags, comments, or analysis of posts by users of the networking system 104).
From the above teachings, Saxena obtains a product catalog containing information identifying each of a plurality of products of the online system, the obtained information including one or more pictures of different products. Although Saxena may construct the product catalog from information collected by the networking system 104 (e.g. based on user-tags, comments, or analysis of posts by users of the network system 104), Saxena does not expressly mention a user of the system offering a product catalog to the system. Admissions on the other hand would have taught Saxena as known in the art that users of a social networking system can serve as publishing users who publish a collection of products to the system. 
In Admissions see at least:
[Admissions: 0003] Online systems, such as social networking systems, allow users to connect to and to communicate with other users of the online system. Users may create profiles on an online system that are tied to their identities and include information about the users, such as interests and demographic information. The users may be individuals or entities such as corporations or charities. Online systems allow users to easily communicate and to share content with other online system users by providing content to an online system for presentation to other users.
[Admissions: 0004] Additionally, many publishing users of an online system offer products for purchase by other users and distribute content items including the offered products to other users via the online system. For example, a publishing user offers home goods for purchase by other user and distributes content items including images of the home goods to other users to increase awareness of the home goods. To provide users with more information about products offered by a publishing user, the publishing user may include a tag having information about a product in a content item including the product. A tag may include a name and a price of the product, as well as a link to purchase the product. Information in the tag is displayed to a user viewing the content item when the user performs a specific interaction with the content item, allowing the user to easily obtain information about the product from the content item. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Admissions, which reveal as known in the computing arts users of a social networking system acting as publishing users who publish products via the social networking system, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Admissions to the teachings of Saxena would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Stated in other words, Admissions teaches Saxena that another technique for constructing a catalog is to receive from a publishing user a collection of products, wherein a collection of products is defined by Saxena as a product catalog.
receiving, at the online system, a request to post a content item from the user for presentation to other users, the content item including an image;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena-Admissions. 
In Saxena-Admissions see at least:
[Saxena: 0046] In addition, as used herein, a “digital content item” or “digital content” refers to a defined portion of digital data (e.g., a data file) including, but not limited to, digital images, digital video files, and/or folders that include one or more digital content items. In one or more embodiments described herein, a digital content item refers to a digital image or other digital media posted to the networking system 104 by any user of the networking system 104. In one or more embodiments described herein, a digital content item refers to a user-generated digital content item.
[Saxena: 0047] As used herein, a “user-generated digital content item” refers to a digital content item posted, shared, or otherwise originating from an account of a user of the networking system 104 unaffiliated with or otherwise acting independently from a merchant or brand of an associated product. For example, a user-generated digital content item can refer to an image, video, or other type of digital content item captured by or stored on one of client devices 106a-n and shared with the networking system 104 by users 108a-n using the client devices 106a-n. Alternatively a digital content item other than a user-generated digital content item may refer to an image, video, or other type of digital content item originating from an account affiliated with (e.g., acting on behalf of) a merchant or brand of a product and operated by, for example, an account administrator associated with the merchant or brand of the product.
[Saxena: 0169] FIG. 7 illustrates a flowchart of one example method 700 for associating a user-generated digital content item with a product and enabling one or more users (e.g., users 108a-n) to interact with the user-generated digital content item to receive information about the associated product. As shown in FIG. 7, the method 700 includes an act 710 of receiving a user-generated digital content item. In particular, in one or more embodiments, the act 710 includes receiving, from a user of a networking system 104, a user-generated digital content item. In addition, the method 700 includes an act 720 of detecting an object within the user-generated digital content item. In one or more embodiments, detecting the object involves analyzing pixels of the user-generated digital content item and detecting the object therein. Please note: Act 710 serves as evidence of a request to post a user-generated content item.
[Saxena: 0048] As an example of sharing digital content between users of the networking system 104, a first user 108a can post a user-generated digital content item by providing (e.g., uploading) a locally stored image on the first client device 106a to the networking system 104 on the server device(s) 102. In accordance with preferences of the first user 108a (e.g., user-profile and/or privacy settings), the networking system 104 can provide access to one or more users of the networking system 104 including, for example, a second user 108b associated with second client device 106b.
determining, by the online system, confidences of an object identified in the image matches each of a set of products offered by the user by applying an identification model to the identified object and to pictures of each product of the set, … 
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena-Admissions.
In Saxena-Admissions see at least:
 [Saxena: 0100] In one or more embodiments, the networking system 104 associates the digital content item and product based on whether the confidence score exceeds a threshold. For example, the networking system 104 may tag the product with the detected object and user-generated digital content item based on a threshold probability (e.g., a 90% likelihood) that the user-generated digital content item includes the corresponding product shown therein.
[Saxena: 0153] In particular, FIG. 6 illustrates an example computing device 600 including a networking system 104 implemented thereon. As further shown, the networking system 104 includes a content matching manager 602, content ranking manager 604, immersive view manager 606, an insight creation manager 608, and a data storage 610 including, for example, product data 612, user data 614, and interaction data 616.
[Saxena: 0154] As discussed in one or more embodiments, the networking system 104 identifies objects that appear within digital content items (e.g., user-generated digital content items) and associates the objects with products from a product catalog. In particular, in one or more embodiments, the content matching manager 602 analyzes a plurality of factors (e.g., signals) associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item. For example, the content matching manager 602 can determine the confidence score from a variety of factors including an analysis of a display of the digital content item (e.g., an analysis of the pixels of an image), user-interactions with respect to the digital content item, a relationship of a content creator of the digital content item with other users of the networking system 104, and other factors and signals discussed above.
[Saxena: 0155] In one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model. For example, in one or more embodiments, the content matching manager 602 utilizes a machine learning model to develop an algorithm that considers and weights various factors for determining the confidence score for respective objects and products. For instance, the content matching manager 602 can utilize training data including digital content items known to include or otherwise correspond with products from the product catalog. The content matching manager 602 can utilize the training data to develop an algorithm or machine learning model for determining confidence scores for digital content items received via subsequent networking posts by users of the networking system 104. In one or more embodiments, the content matching manager 602 develops multiple machine learning models for respective products that consider various factors differently. Thus, in one or more embodiments, the content matching manager 602 considers various factors differently for individual products from the product catalog.
[Saxena: 0156] In addition, in one or more embodiments, the content matching manager 602 further refines the machine learning model(s) over time and based on additional information received. For example, where a user, merchant, or other entity overrides an association or otherwise indicates that the content matching manager 602 made an incorrect association with a product, the content matching manager 602 can modify the relevant algorithm and/or machine learning model accordingly. In addition, where the networking system 104 receives additional information (e.g., user information, product information), the content matching manager 602 can similarly update the algorithms and/or machine learning models according to the received information.
… the identification model outputting a confidence of the object identified in the in the image matching a product of the set and the identification model trained …
Rejection is based in part upon the teachings and rationale applied to claim 1 by Saxena-Admissions and further upon the combination of Saxena-Admissions.
In Saxena-Admissions see at least:
[Saxena: 0155] In one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model. For example, in one or more embodiments, the content matching manager 602 utilizes a machine learning model to develop an algorithm that considers and weights various factors for determining the confidence score for respective objects and products. For instance, the content matching manager 602 can utilize training data including digital content items known to include or otherwise correspond with products from the product catalog. The content matching manager 602 can utilize the training data to develop an algorithm or machine learning model for determining confidence scores for digital content items received via subsequent networking posts by users of the networking system 104. In one or more embodiments, the content matching manager 602 develops multiple machine learning models for respective products that consider various factors differently. Thus, in one or more embodiments, the content matching manager 602 considers various factors differently for individual products from the product catalog.
… using back propagation through a neural network comprising the identification model by the online system applying the identification model to characteristics of objects previously identified from images to which corresponding labels are applied indication a product of the set matching a previously identified object and corresponding labels;
Rejection is based in part upon the teachings and rationale applied to claim 1 by Saxena-Admissions and further upon the combination of Saxena (Bourdev)-Admissions and Cohen.
In Saxena (Bourdev)-Admissions see at least:
[Saxena: 0083] Thus, in connection with the user-generated digital content item 308 shown in FIG. 3A, the networking system 104 can compare the visual attributes of different portions of the user-generated digital content item 308 with images known to contain one or more similar products to determine a likelihood that the detected shirt, glasses, and sweatshirt correspond to respective products from the product catalog. In addition, or as an alternative, in one or more embodiments, the networking system 104 identifies and analyzes contextual cues (e.g., patterns, hashtags, etc.) found within a digital content item and/or post associated with the digital content item. In one or more embodiments, the networking system 104 analyzes user-generated digital content items and associated networking posts using a similar process described in “Systems and Method for Image Classification by Correlating Contextual Cues with Images,” as described in Patent Publication No. 2015/0036919, which is incorporated herein by reference in its entirety.
[Saxena (Bourdev): Bourdev 0085] The visual pattern recognition module 504 may be coupled to the visual pattern creation module 502. The visual pattern recognition module 504 may receive, during the evaluation phase, an evaluation set of images from the image classification evaluation module 206, and may identify the extent to which each of the evaluation set of images correlates with a particular visual pattern template associated with an image class. In some embodiments, the visual pattern recognition module 504 may employ visual pattern recognition, such as a bag of words algorithm. The visual pattern recognition may comprise a neural network image classification technique, in some embodiments. The visual pattern recognition module 504 may determine the various visual features within the evaluation set of images, and for each image, represent extracted visual features as a set of vectors. The visual pattern recognition module 504 may also compare the vectors for each of the evaluation set of images with various visual pattern templates of features. In some embodiments, the visual pattern recognition module 504 may score the extent to which each of the evaluation set of images correlates with the various visual pattern templates generated during the training phase.
Although Saxena (Bourdev)-Admissions do not expressly mention using back propagation through a neural network, Cohen on the other hand would have taught Sexena (Bourdev)-Admissions techniques in machine learning using back propagation in a neural network.
In Cohen see at least:
[Cohen: 0006] Embodiments of the present disclosure provide benefits and/or solve one or more of the foregoing or other problems in the art with systems, non-transitory computer-readable media, and methods for automatically selecting detected objects in a digital image based on natural language-based inputs. For instance, the disclosed systems can utilize multiple object detection neural networks and models to accurately detect and automatically select a query object (e.g., an object provided by a user in a selection query). In particular, the disclosed systems can detect objects belonging to both known object classes as well as unknown object classes.
[Cohen: 0046] As mentioned above, the object selection system can employ machine learning and various neural networks in various embodiments. The term “machine learning,” as used herein, refers to the process of constructing and implementing algorithms that can learn from and make predictions on data. In general, machine learning may operate by building models from example inputs, such as image exposure training pairs within a training dataset of images, to make data-driven predictions or decisions. Machine learning can include neural networks (e.g., a natural language processing neural network, a known object class detection neural network, a region proposal neural network, an object classification neural network, an unknown object class detection neural network, a region proposal neural network, a concept embedding neural network, an object mask neural network, and/or a selected attribute detection neural network), data-based models (e.g., a natural language processing model, an object recognition model, an object classification model, a known object class detection model, an unknown object class detection model, a filtering model, a concept embedding model, an object classification model, a region proposal model, and/or a selection object attribute model), or a combination of networks and models.
[Cohen: 0047] As used herein, the term “neural network” refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term neural network can include a model of interconnected neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the model. For instance, the term neural network includes an algorithm (or set of algorithms) that implements deep learning techniques that utilize a set of algorithms to model high-level abstractions in data using supervisory data to tune parameters of the neural network. Examples of neural networks include a convolutional neural network (CNN), Region-CNN (R-CNN), Faster R-CNN, Mask R-CNN, and single shot detect (SSD).
[Cohen: 0101] Further, the object selection system 106 can utilize the classification loss to train and optimize the neural network layers of the object classification recognition neural network 510 via back propagation and end-to-end learning. Indeed, in various embodiments, the object selection system 106 back propagates the classification loss to tune the object classification feature parameters within layers of the object classification recognition neural network 510. For instance, in one or more embodiments, the object selection system 106 takes the classification loss output from the object classification loss model 520 and provides it back to the lower neural network layers 512 and/or the higher neural network layers 516 using the Adam optimizer. In this manner, the object selection system 106 can iteratively train the object classification neural network 510 to learn a set of best-fit parameters that extract object features from an object image and accurately classify (e.g., predict, identify, and/or label) the object within the image.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Cohen, which use back propagation through a neural network, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Cohen to the teachings of Saxena (Bourdev)-Admissions would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
determining that the identified object has a confidence of matching a product of the set output by the identification model equaling or exceeding a threshold confidence value; and 
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena (Bourdev)-Admissions Cohen.
In Saxena (Bourdev)-Admissions Cohen see at least:
[Saxena: 0100] In one or more embodiments, the networking system 104 associates the digital content item and product based on whether the confidence score exceeds a threshold. For example, the networking system 104 may tag the product with the detected object and user-generated digital content item based on a threshold probability (e.g., a 90% likelihood) that the user-generated digital content item includes the corresponding product shown therein. 
[Saxena: 0154] As discussed in one or more embodiments, the networking system 104 identifies objects that appear within digital content items (e.g., user-generated digital content items) and associates the objects with products from a product catalog. In particular, in one or more embodiments, the content matching manager 602 analyzes a plurality of factors (e.g., signals) associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item.
responsive to the determining: 
generating, by the online system, a tag that includes metadata describing the product of the set for which the identified object has the confidence equaling or exceeding the threshold confidence value; automatically including the tag in the content item by the online system; and
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena (Bourdev)-Admissions and Cohen.
In Saxena (Bourdev)-Admissions and Cohen see at least:
[Saxena: 0100] In one or more embodiments, the networking system 104 associates the digital content item and product based on whether the confidence score exceeds a threshold. For example, the networking system 104 may tag the product with the detected object and user-generated digital content item based on a threshold probability (e.g., a 90% likelihood) that the user-generated digital content item includes the corresponding product shown therein.
[Saxena: 0201] Memory 1004 may be used for storing data, metadata, and programs for execution by the processor(s). Memory 1004 may include one or more of volatile and non-volatile memories, such as Random Access Memory (“RAM”), Read Only Memory (“ROM”), a solid state disk (“SSD”), Flash, Phase Change Memory (“PCM”), or other types of data storage. Memory 1004 may be internal or distributed memory. Please note: name, price, descriptions and links are examples of metadata.
distributing the content item with included tag as a post by the online system to one or more of the other users of the online system.
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena (Bourdev)-Admissions and Cohen.
In Saxena (Bourdev)-Admissions and Cohen see at least:
[Saxena: 0068] The immersive view can further include selectable options that modify one or more portions of the immersive view 218. For example, as shown in FIG. 2C-2D, the immersive view 218 includes a “complete the look” option 230 and a “related” option 232. As shown in FIG. 2C, where the “complete the look” option 230 is selected, the immersive view 218 includes tagged products 234 including one or more products shown within the user-generated digital content item 210 (e.g., shown in FIG. 2A). For example, as shown in FIG. 2C, the tagged products 234 represented by images (e.g., thumbnail previews) of the shirt (corresponding to the first object 216a) and the bicycle (corresponding to the second object 216b). In one or more embodiments, the images representing the tagged products 234 include stock photos or other images provided by an administrative user of a merchant account. Alternatively, in one or more embodiments, the images representing the tagged products 234 include identified user-generated digital content items associated with or otherwise including the tagged objects displayed therein.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena (Bourdev)-Admissions and Cohen: [Saxena: 0098] … In one or more embodiments, the networking system 104 enables a user to search for one or more products and provides (e.g., based on one or more factors described herein) a recommended tag based on a prediction or identification of a corresponding product by the networking system 104.
Regarding claim 7-9: Rejections are based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena (Bourdev)-Admissions and Cohen: Saxena: Fig. 2A (208); Fig. 2C (236- tags: shoes, shirts, bikes). Please note: shoes, shirts and bikes represent names of products. Saxena: Fig. Fig. 3A (308); Fig. 3C (308- tags included prices of products)
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Saxena (Bourdev)-Admissions and Cohen: [Saxena: 0062] As further shown in FIG. 2B, the immersive view 218 includes a purchase button 226 that enables a user of the mobile device 202 to purchase the shoe (or other product(s)) shown within the immersive view 218. In particular, in response to detecting a user selection of the purchase button 226, the networking system 104 enables the user of the mobile device 202 to purchase the product shown within the immersive view 218 by providing a payment interface within the system interface 206 of the networking system 104. For example, in one or more embodiments, in response to detecting a user selection of the purchase button 226, the networking system 104 provides a purchase interface within the within the system interface 206 that enables the user to purchase the product via the system interface 206. [Saxena: 0063] Alternatively, in one or more embodiments, the networking system 104 routes the mobile device 202 to a third-party website associated with a merchant, thus enabling the user of the mobile device 202 to purchase the selected product directly from the website of the merchant. For example, in response to detecting a user selection of the purchase button 226, the networking system 104 can add the product to a shopping cart on the third-party website associated with the merchant, thus enabling the user to conveniently purchase the product directly from the merchant. Where the user of the mobile device 202 has previously provided payment information (and has provided permission to the networking system 104 to use said payment information), the networking system 104 can further utilize the payment information to facilitate purchase of the product via the third-party website.
Regarding claims 11 and 16-20: Rejections are based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0193009 (Rapantzikos et al.) “Systems and Methods for Filtering of Computer Vision Generated Tags Using Natural Language Processing,” discloses: 
[0051] Running object detection models of similar nature, i.e., of only ‘generic’ or only ‘specific’, may produce competing lists of tags with the same or similar properties that may also containing different assessed confidence values. Inter-level tag filtering may use confidence re-ranking and NLP-base methods to filter and prioritize those tags by, for example, 1) selecting the tags that are conceptually closer; and 2) accumulating the confidence of those tags and selecting the most confident ones. For example, as shown in FIG. 4, running one or more object detection models may produce one or more lists automatically-extracted annotations or tags for the image of a person holding a microphone. By filtering and/or sorting the tags as before, such a system may intelligently select the 5 tags with the highest assessed confidence values, i.e. ‘gasmask’—45%, ‘microphone’—22%, lens cap—15%, barbell—10%, dumbbell—8%. NLP may be applied in order to infer the “natural” meanings of those tags and therefore detect an “outlier”, i.e. the tag that is conceptually less similar to the rest. For the illustrated example in FIG. 4, using a NLP classifier, the outlier could be a ‘gasmask’.
The search strategies focused on claims 2 and 12 revealed Rapantzikos. After further evaluation of Rapantzikos, the conclusion is the art falls short of addressing subject matter necessary to combine with Sazena (Bourdev)-Admission and Cohen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        October 31, 2022